Case 1:19-cv-24838-JG Document 22 Entered on FLSD Docket 02/03/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


 VOLKSWAGEN GROUP OF
 AMERICA, INC.,

                       Plaintiff,
                                                        Civil Action No. 1:19-cv-24838-MGC
                       v.

 ANDY VARONA and VEROTEC
 WHEELS, INC.,

                       Defendants.


  JOINT SCHEDULING REPORT AND JOINT PROPOSED SCHEDULING ORDER
        Pursuant to Fed. R. Civ. P. 26(f), S.D. Fla. L.R. 16.1(b)(2), and this Court’s Order
 dated November 25, 2019 [D.E. 9], counsel for Plaintiffs and counsel for Defendants
 conferred on January 14, 2020, and state as follows:
        1.      The likelihood of settlement:
        The Parties are in the preliminary stages of discussing settlement and are endeavoring
 to reach an amicable resolution of this matter. However, at this early stage it is not yet clear
 whether settlement is likely. Should the parties reach a settlement, the parties will promptly
 notify the Court of the same.
        2.      The likelihood of additional parties:
        The Parties, at this time, do not anticipate the appearance of additional parties.
        3.      Proposed limits on time:
        See attached Exhibit A “Proposed Joint Scheduling Order”
        4.      Proposal for the formulation and simplification of issues, including the elimination of
 frivolous claims or defenses, and the number and timing of motions for summary judgment or partial
 judgment:
        The parties will work together to eliminate unnecessary claims and defenses and
 stipulate to as many facts as possible.
Case 1:19-cv-24838-JG Document 22 Entered on FLSD Docket 02/03/2020 Page 2 of 3



          5.      The necessity or desirability of amendments to the pleadings:
          Amendments to the pleadings may occur as discovery evolves and disclosures are
 made.
          6.      The possibility of obtaining admissions of fact and of documents, electronically stored
 information or things which will avoid unnecessary proof, stipulations regarding authenticity of
 documents, electronically stored information or things, and the need for advance rulings from the
 Court on admissibility of evidence:
          The parties believe that through stipulations and admissions of facts, they can
 streamline evidentiary matters before the Court and avoid unnecessary disputes and use of
 cumulative evidence. The parties will work cooperatively to narrow and identify any areas
 of dispute on evidentiary matters anticipated at trial and to present such disputes, to the
 extent possible, in pre-trial motions in limine.
          7.      Suggestions for the avoidance of unnecessary proof and cumulative evidence:
          The Parties agree to utilize stipulations of fact as appropriate.
          8.      Suggestions on the advisability of referring matters to a Magistrate Judge or master:
          At this time, the parties consent to use of a magistrate judge for determination of
 discovery motions, non-dispositive motions, dispositive motions and trial.
          9.      Preliminary estimate of time required for trial:
          The parties estimate that 3 days are needed for trial.
          10.     Requested date or dates for conference before trial, a final pretrial conference and
 trial:
          The Parties request that a pre-trial conference take place at least fourteen (14) days
 before trial. The Parties request that this matter be set for trial on or after October 27, 2020.
          11.     Any issues about: (i) disclosure, discovery, or preservation of electronically stored
 information, including the form or forms in which it should be produced; (ii) claims of privilege or of
 protection as trial-preparation materials, including – if the parties agree on a procedure to assert those
 claims after production – whether to ask the Court to include their agreement in an Order under
 Federal Rule of Evidence 502; and (iii) when the parties have agreed to use the ESI Checklist
 available on the Court’s website (www.flsd.uscourts.gov), matters enumerated on the ESI Checklist:
          None.
Case 1:19-cv-24838-JG Document 22 Entered on FLSD Docket 02/03/2020 Page 3 of 3



        Submitted this, 3rd day of February, 2020


 Respectfully submitted,
 /s/ J. Wil Morris                            /s/ Armando P. Rubio
 J. Wil Morris (Fla. Bar No. 069493)          Armando P. Rubio (Fla. Bar No. 478539)
 Morris Legal LLC                             FIELDS HOWELL LLP
 2800 Biscayne Blvd., Suite 2800              9155 S. Dadeland Blvd., Suite 1012
 Miami, Florida 33137                         Miami, FL 33156
 Phone: 305.444.3437                          Phone: 786.870.5610
 Fax: 305.444.3457                            Fax: 855.802.5821
 efile@morrislegalfla.com                     arubio@fieldshowell.com

                                              Of Counsel:

                                              Nicholas J. Nowak (pro hac vice pending)
                                              Monica Riva Talley (pro hac vice pending)
                                              Daniel S. Block (pro hac vice pending)
                                              Matthew M. Zuziak (pro hac vice pending)
                                              STERNE KESSLER GOLDSTEIN & FOX,
                                              P.L.L.C.
                                              1100 New York Ave., N.W., Suite 600
                                              Washington, D.C. 20005-3934
                                              Telephone No.: (202) 371-2600
                                              Facsimile No.: (202) 371-2540
                                              mtalley@sternekessler.com
                                              nnowak@sternekessler.com
                                              dblock@sternekessler.com
                                              mzuziak@sternekessler.com

                                              Attorneys for Plaintiffs Volkswagen Group of
                                              America, Inc. and Audi AG




                                    Certificate of Service

        I HEREBY CERTIFY that I have furnished a copy of the foregoing on counsel of
 record, via ECF this 3rd day of February 2020.
                                                    /s/ Armando P. Rubio
                                                    Armando P. Rubio (Fla. Bar No. 478539)
